 


110 HR 2105 IH: Elder Abuse Prevention Act
U.S. House of Representatives
2007-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2105 
IN THE HOUSE OF REPRESENTATIVES 
 
May 2, 2007 
Mr. Chandler introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prevent the abuse and exploitation of older individuals. 
 
 
1.Short titleThis Act may be cited as the Elder Abuse Prevention Act. 
2.FindingsCongress finds the following: 
(1)The number of older Americans who are abused, neglected, or exploited is increasing, and a large percentage of elder abuse cases are not reported to Federal and State law enforcement authorities. 
(2)The number of Americans aged 65 and older is projected to increase exponentially in the coming years, and many of these valued citizens will begin to constitute a vulnerable population at increased risk of abuse and exploitation in domestic and community-based settings. 
(3)The projected increase in the number of Americans aged 65 and over is expected to result in a corresponding increase in the number of cases of elder abuse, which suggests an urgent need for comprehensive consideration of means by which such abuse can be prevented, reported, and prosecuted by Federal and State authorities. 
(4)Violent, physical, and sexual assaults upon older Americans are particularly abhorrent and should be prosecuted vigorously by Federal and State law enforcement authorities. Such acts should be deterred by appropriate penalties including enhanced penalties and the elimination of parole for individuals convicted of violent sexual offenses against the elderly. 
3.No parole for sexual offenses committed against the elderly or for sexually violent predators 
(a)In GeneralFor each fiscal year after the expiration of the period specified in subsection (b)(1) in which a State receives funds for a program referred to in subsection (b)(2), the State shall have in effect throughout the State laws and policies that prohibit parole for any individual who is— 
(1)convicted of a criminal sexual offense against a victim who is elderly, which shall include any such offense under State law for conduct that would constitute an offense under chapter 109A of title 18, United States Code, had the conduct occurred in the special maritime and territorial jurisdiction of the United States or in a Federal prison; or 
(2)a sexually violent predator. 
(b)Compliance and Ineligibility 
(1)Compliance dateEach State shall have not more than 3 years from the date of enactment of this Act to comply with subsection (a), except that— 
(A)the Attorney General may grant an additional 2 years to a State that is making good faith efforts to comply with such subsection; and 
(B)the Attorney General shall waive the requirements of subsection (a) if compliance with such subsection by a State would be unconstitutional under the constitution of such State. 
(2)Ineligibility for fundsFor any fiscal year after the expiration of the period specified in paragraph (1), a State that fails to comply with subsection (a) shall not receive 10 percent of the funds that would otherwise be allocated for that fiscal year to the State under Subpart 1 of Part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.  
(c)ReallocationAmounts not allocated under a program referred to in subsection (b)(2) to a State for failure to fully comply with subsection (a) shall be reallocated under that program to States that have not failed to comply with such subsection. 
(d)DefinitionFor the purposes of this section, the term sexually violent predator means a person who has been convicted of a sexually violent offense and who suffers from a mental abnormality or personality disorder that makes the person likely to engage in predatory sexually violent offenses.  
4.Amendment to the Federal sentencing guidelines 
(a)Request for immediate consideration by the united states sentencing commissionPursuant to its authority under section 994(p) of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission is requested to— 
(1)promptly review the sentencing guidelines applicable to sexual offenses committed against the elderly; 
(2)expeditiously consider the promulgation of new sentencing guidelines or amendments to existing sentencing guidelines to provide an enhancement for such offenses; and 
(3)submit to Congress an explanation of actions taken by the Sentencing Commission pursuant to paragraph (2) and any additional policy recommendations the Sentencing Commission may have for combating offenses described in paragraph (1). 
(b)Considerations in reviewIn carrying out this section, the Sentencing Commission is requested to— 
(1)ensure that the sentencing guidelines and policy statements reflect the serious nature of such offenses and the need for aggressive and appropriate law enforcement action to prevent such offenses; 
(2)assure reasonable consistency with other relevant directives and with other guidelines; 
(3)account for any aggravating or mitigating circumstances that might justify exceptions, including circumstances for which the sentencing guidelines currently provide sentencing enhancements; 
(4)make any necessary conforming changes to the sentencing guidelines; and 
(5)assure that the guidelines adequately meet the purposes of sentencing as set forth in section 3553 (a)(2) of title 18, United States Code. 
(c)Emergency authority and deadline for commission actionThe United States Sentencing Commission is requested to promulgate the guidelines or amendments provided for under this section as soon as practicable, and in any event not later than the 180 days after the date of enactment of this Act, in accordance with the procedures sent forth in section 21(a) of the Sentencing Reform Act of 1987, as though the authority under that Act had not expired. 
 
